                               Case 19-19854     Doc 25     Filed 11/27/19     Page 1 of 40




                                       IN THE UNITED STATES BANKRUPTCY COURT
                                            FOR THE DISTRICT OF MARYLAND
                                                 GREENBELT DIVISION
                 In re:
                 ROBYN KIMBERLY WHITE,                                        CHAPTER 13
                                   DEBTOR.                                    CASE NO. 19-19854
                 SPECIALIZED LOAN SERVICING LLC AS
                 SERVICING AGENT FOR THE BANK OF NEW
                 YORK MELLON FKA THE BANK OF NEW YORK,
                 AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF
                 THE     CWABS,      INC.,     ASSET-BACKED
                 CERTIFICATES, SERIES 2006-13,
                            MOVANT,
                 vs.
                 ROBYN KIMBERLY WHITE
                 and REBECCA A. HERR, TRUSTEE,
                                   RESPONDENTS.
                                    MOTION FOR RELIEF FROM THE AUTOMATIC STAY
                    (REAL PROPERTY LOCATED AT 14065 VISTA DR APT 142A, LAUREL, MD 20707-6831)

                          Specialized Loan Servicing LLC as servicing agent for The Bank of New York Mellon
                 FKA The Bank of New York, as Trustee for the certificateholders of the CWABS, Inc.,
                 ASSET-BACKED CERTIFICATES, SERIES 2006-13 (“Movant”) hereby moves this Court,
                 pursuant to 11 U.S.C. §362, for relief from the automatic stay with respect to certain real
                 property of the Debtor having an address of 14065 Vista Dr Apt 142A, Laurel, MD 20707-
                 6831 (the “Property”), for all purposes allowed by the Note (defined below), the Deed of
                 Trust (defined below), and applicable law, including but not limited to the right to
                 foreclose. In further support of this Motion, Movant respectfully states:
                          1.       A petition under Chapter 13 of the United States Bankruptcy Code was filed
                 with respect to the Debtor on July 22, 2019.
                          2.       A hearing to consider confirmation of the Chapter 13 Plan of the Debtor is
                 scheduled for January 7, 2020.
                          3.       The Debtor, Robyn K. White has executed and delivered or is otherwise
                 obligated with respect to that certain promissory note in the original principal amount of
                 $202,500.00 (the “Note”). A copy of the Note is attached hereto as Exhibit A.
                          4.       Pursuant to that certain Deed of Trust (the “Deed of Trust”), all obligations
                 (collectively, the “Obligations”) of the Debtor, Robyn K. White under and with respect to the



File No. 71639
             Case 19-19854      Doc 25     Filed 11/27/19     Page 2 of 40



Note and the Deed of Trust are secured by the Property and the other collateral described
in the Deed of Trust. The lien created by the Deed of Trust was perfected by recording of
the Deed of Trust in the office of the Clerk of the County of Prince George's, Maryland. A
copy of the recorded Deed of Trust is attached hereto as Exhibit B.
        5.       Specialized Loan Servicing LLC services the loan on the Property referenced
in this Motion. In the event the automatic stay in this case is modified, this case dismisses,
and/or the Debtor obtains a discharge and a foreclosure action is commenced on the
mortgaged property, the foreclosure will be conducted in the name of Movant or Movant’s
successor or assignee. Movant, directly or through an agent, has possession of the Note.
The Note is either made payable to Movant or has been duly endorsed. Movant is the
original mortgagee or beneficiary or the assignee of the Mortgage/Deed of Trust.
        6.       As of November 15, 2019, the unpaid principal balance due is $66,916.81
and the approximate outstanding amount of Obligations less any partial payments or
suspense balance is $70,852.85.
        7.       The following chart sets forth the number and amount of post-petition
payments due pursuant to the terms of the Note as of November 15, 2019:
  Number of            From             To              Monthly Payment       Total Payments
  Payments                                              Amount
  4                    08/01/2019       11/01/2019      $604.14               $2,416.56
  Less post-petition partial payments (suspense balance):                     ($0.00)
                                            Total Post-Petition Payments:     $2,416.56

        8.       As of November 15, 2019, the total post-petition arrearage/delinquency is
$2,416.56, consisting of (i) the foregoing total of post-petition payments in the amount of
$2,416.56, plus (ii) the following fees:
        Fee Description                                     Amount
        N/A                                                 $0.00

        9.       A post-petition payment history is attached hereto as Exhibit 1.
        10.      The estimated value of the Property is $158,597.00.      The basis for such
valuation is: Debtor's Schedules, a copy of which is attached hereto as Exhibit C.
        11.      Cause exists for relief from the automatic stay for the following reasons:
                i.      Movant’s interest in the Property is not adequately protected.
               ii.      Post-Petition payments have not been made to Movant.


        WHEREFORE, Movant prays that this Court issue an Order terminating or
modifying the stay and granting the following:
          Case 19-19854       Doc 25    Filed 11/27/19     Page 3 of 40



            1. Relief from the stay for all purposes allowed by applicable law, the Note,
and the Deed of Trust, including but not limited to allowing Movant to proceed under
applicable non-bankruptcy law to enforce its remedies to foreclose upon and obtain
possession of the Property and any and all other collateral pledged under the Deed of
Trust.
            2. That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.
            3. For such other relief as the Court deems proper.


         Dated: November 27, 2019

                                            SPECIALIZED LOAN SERVICING LLC AS
                                            SERVICING AGENT FOR THE BANK OF NEW
                                            YORK MELLON FKA THE BANK OF NEW
                                            YORK,     AS   TRUSTEE     FOR     THE
                                            CERTIFICATEHOLDERS OF THE CWABS, INC.,
                                            ASSET-BACKED CERTIFICATES, SERIES 2006-
                                            13


                                            By: /s/ MICHAEL T. FREEMAN
                                            John E. Driscoll, Esquire, Bar No. 17161
                                            Michael T. Freeman, Esquire, Bar No. 19131
                                            Daniel J. Pesachowitz, Esquire, Bar No. 14906
                                            Nisha R. Patel, Esquire, Bar No. 20997
                                            Samuel I. White, P.C.
                                            1804 Staples Mill Road
                                            Suite 200
                                            Richmond, VA 23230
                                            Tel: (804) 290-4290
                                            Fax: (804) 290-4298
                                            mfreeman@siwpc.com

                               CERTIFICATE OF SERVICE

        I certify that on November 27, 2019, the foregoing Motion was served via CM/ECF on
Rebecca A. Herr, Trustee, and Brett Weiss, Counsel for Debtor, at the email addresses
registered with the Court, and that a true copy was mailed via first class mail, postage
prepaid, to Robyn Kimberly White, Debtor, 14065 Vista Drive, #142A, Laurel, MD 20707.

                                            /s/ MICHAEL T. FREEMAN
                                            Michael T. Freeman, Esquire
                                            Samuel I. White, P. C.
          Case 19-19854       Doc 25     Filed 11/27/19     Page 4 of 40




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND
                              GREENBELT DIVISION
In re:
ROBYN KIMBERLY WHITE,                                       CHAPTER 13
               DEBTOR.                                      CASE NO. 19-19854
SPECIALIZED LOAN SERVICING LLC AS SERVICING
AGENT FOR THE BANK OF NEW YORK MELLON
FKA THE BANK OF NEW YORK, AS TRUSTEE FOR
THE CERTIFICATEHOLDERS OF THE CWABS, INC.,
ASSET-BACKED CERTIFICATES, SERIES 2006-13,
               MOVANT,
vs.
ROBYN KIMBERLY WHITE
and REBECCA A. HERR, TRUSTEE,
               RESPONDENTS.

          NOTICE OF MOTION AND OPPORTUNITY TO OBJECT TO MOTION
         FOR RELIEF FROM THE AUTOMATIC STAY AND HEARING THEREON
        Specialized Loan Servicing LLC as servicing agent for The Bank of New York Mellon
FKA The Bank of New York, as Trustee for the certificateholders of the CWABS, Inc.,
ASSET-BACKED CERTIFICATES, SERIES 2006-13 (“Movant”), has filed papers with the
court seeking relief from the automatic stay of 11 U.S.C. §362(a) to enable it to proceed to
foreclose on its Deed of Trust referencing the subject property known as 14065 Vista Dr
Apt 142A, Laurel, MD 20707-6831. Your rights may be affected. You should read these
papers carefully and discuss them with your lawyer, if you have one in this bankruptcy
case. (If you do not have a lawyer, you may wish to consult one.).

        If you do not want the court to grant the motion for relief from the stay, or if you
want the court to consider your views on the motion, then by December 11, 2019 (parties
served by mail may add three (3) additional days to the response deadline) you or your
lawyer must file a written response with the Clerk of the Bankruptcy Court explaining your
position and mail a copy to:

               Michael T. Freeman                     Rebecca A. Herr
               1804 Staples Mill Road                 185 Admiral Cochrane Dr.
               Suite 200                              Suite 240
               Richmond, VA 23230                     Annapolis, MD 21401

        If you mail a copy rather than deliver your response to the Clerk of the Bankruptcy
Court for filing, you must mail it early enough so that the Court will receive it by the date
stated above.

      The hearing is scheduled for December 19, 2019 at 10:00 AM, in the United States
Bankruptcy Court for the District of Maryland, 6500 Cherrywood Lane Suite 300, Greenbelt,
         Case 19-19854       Doc 25     Filed 11/27/19    Page 5 of 40



MD 20770, Courtroom 3-C.

IF YOU OR YOUR LAWYER DO NOT TAKE THESE STEPS BY THE DEADLINE, THE COURT
MAY DECIDE THAT YOU DO NOT OPPOSE THE RELIEF SOUGHT IN THE MOTION AND
MAY GRANT OR OTHERWISE DISPOSE OF THE MOTION BEFORE THE SCHEDULED
HEARING DATE.


DATE SERVED: November 27, 2019

                                            By: /s/ MICHAEL T. FREEMAN
                                            John E. Driscoll, Esquire, Bar No. 17161
                                            Michael T. Freeman, Esquire, Bar No. 19131
                                            Daniel J. Pesachowitz, Esquire, Bar No. 14906
                                            Nisha R. Patel, Esquire, Bar No. 20997
                                            Samuel I. White, P.C.
                                            1804 Staples Mill Road
                                            Suite 200
                                            Richmond, VA 23230
                                            Tel: (804) 290-4290
                                            Fax: (804) 290-4298
                                            mfreeman@siwpc.com




                                CERTIFICATE OF SERVICE

       I certify that on November 27, 2019, the foregoing Notice of Motion was served via
CM/ECF on Rebecca A. Herr, Trustee, and Brett Weiss, Counsel for Debtor, at the email
addresses registered with the Court, and that a true copy was mailed via first class mail,
postage prepaid, to Robyn Kimberly White, Debtor, 14065 Vista Drive, #142A, Laurel, MD
20707.

                                            /s/ MICHAEL T. FREEMAN
                                            Michael T. Freeman, Esquire
                                            Samuel I. White, P. C.
Case 19-19854   Doc 25   Filed 11/27/19   Page 6 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 7 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 8 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 9 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 10 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 11 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 12 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 13 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 14 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 15 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 16 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 17 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 18 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 19 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 20 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 21 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 22 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 23 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 24 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 25 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 26 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 27 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 28 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 29 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 30 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 31 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 32 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 33 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 34 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 35 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 36 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 37 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 38 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 39 of 40
Case 19-19854   Doc 25   Filed 11/27/19   Page 40 of 40
